

115 HRES 572 IH: Supporting the goals and ideals of Red Ribbon Week during the period of October 23 through October 31, 2017.
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 572IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Ms. Kuster of New Hampshire (for herself and Mr. MacArthur) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of Red Ribbon Week during the period of October 23 through October
			 31, 2017.
	
 Whereas the Red Ribbon Campaign was started to commemorate the service of Enrique Kiki Camarena; Whereas on February 7, 1985, Drug Enforcement Administration (DEA) Special Agent Camarena was leaving his Guadalajara office to meet his wife for lunch when four individuals forced him inside a car and sped off;
 Whereas Special Agent Camarena was subsequently tortured at length and then murdered by members of the local drug cartel;
 Whereas the Red Ribbon Campaign was officially started by the National Family Partnership in 1988 to preserve the memory of Special Agent Camarena and further the cause for which he gave his life;
 Whereas the Red Ribbon Campaign is the most longstanding drug prevention program, bringing drug awareness to millions of people in the United States each year;
 Whereas State Governors and attorneys general, the National Family Partnership, parent teacher associations, Boys and Girls Clubs of America, Young Marines, the Drug Enforcement Administration, and hundreds of other organizations throughout the United States annually celebrate Red Ribbon Week during the period of October 23 through October 31;
 Whereas the objective of Red Ribbon Week is to promote the creation of drug-free communities through drug prevention efforts, education programs, parental involvement, and community-wide support;
 Whereas reducing the demand for controlled substances would curtail lethal addictions and overdoses;
 Whereas reducing the demand for controlled substances would reduce the violence associated with drug trafficking, including but not limited to murders and torture;
 Whereas according to the National Survey on Drug Use and Health, in 2016 an estimated 28,600,000 Americans, or 10.6 percent of the population aged 12 and older, used illicit drugs within the past month;
 Whereas drug abuse is one of the major challenges to securing a safe and healthy future for people and families in the United States;
 Whereas drug abuse and alcohol abuse contribute to domestic violence and sexual assault and place children at risk;
 Whereas although public awareness of illicit drug use is increasing, emerging drug threats and growing epidemics demand attention, with particular focus on the nonmedical use of prescription drugs and synthetic drugs;
 Whereas the majority of teenagers abusing prescription drugs get the drugs from family, friends, and the home medicine cabinet;
 Whereas the Drug Enforcement Administration will host a National Take Back Day on October 28, 2017, for the public to safely dispose of unused or expired prescription drugs that can lead to accidental poisoning, overdose, and abuse;
 Whereas synthetic drugs, including those popularly known as K2 or Spice, have acknowledged dangerous health effects and have become especially popular among teens and young adults;
 Whereas in 2015, poison centers across the United States responded to approximately 7,779 calls related to synthetic drugs;
 Whereas the number of people reporting current heroin use nearly tripled between 2007 (161,000) and 2016 (475,000), according to the annual National Survey on Drug Use and Health (NSDUH);
 Whereas fentanyl and its analogues have been devastating communities and families at an unprecedented rate;
 Whereas according to the DEA National Forensic Laboratory Information System (NFLIS), from January 2013 through December 2016, a total of 50,440 fentanyl reports were identified by Federal, State, and local forensic laboratories;
 Whereas the presence of fentanyl has also posed a hazard to police officers and agents; Whereas the 2016 National Survey on Drug Use and Health data revealed approximately 584,000 adolescents had a marijuana use disorder; and
 Whereas parents, young people, schools, businesses, law enforcement agencies, religious institutions and faith-based organizations, service organizations, senior citizens, medical and military personnel, sports teams, and individuals throughout the United States will demonstrate their commitment to healthy, productive, and drug-free lifestyles by wearing and displaying red ribbons during this week-long celebration: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Red Ribbon Week;
 (2)encourages children, teens, and other individuals to choose to live drug-free lives; and (3)encourages the people of the United States to promote the creation of drug-free communities and to participate in drug prevention activities to show support for healthy, productive, and drug-free lifestyles.
			